 
      

USDC-SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: | /) /2?

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 
   
 

 

    

JOSEPH GUGLIELMO, on behalf of himself
and all others similarly situated,

 

 

Plaintiff, No. 19-CV-11074 (RA)
v. ORDER
MIIC INC.,

Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

It has been reported to the Court that this case has been settled in principle. Accordingly, it is
hereby:

ORDERED that the above-captioned action is dismissed with prejudice, but that the parties may
seek to restore the action to this Court’s docket if the application to restore the action is made within
sixty (60) days. Any application to reopen this action must be filed within sixty (60) days of this order,
and any application filed thereafter may be denied solely on that basis. Ifthe parties seek to have the
Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must be placed
on the public record and “so ordered” by the Court within the same thirty-day period. See Hendrickson
v. United States, 791 F.3d 354, 358 (2d Cir. 2015). The Clerk of Court is respectfully directed to close
this case.

SO ORDERED,

Dated: January 7, 2020
New York, New York

 

Ronnie Abrams
United States District Judge

 
